Citation Nr: 9919628	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  He died on June [redacted] 1993.  The appellant is 
his son.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1993, in which 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The veteran subsequently perfected an 
appeal of that decision.

The Board notes that prior to his death the veteran had 
authorized the Disabled American Veterans (DAV) to be his 
accredited representative.  The power of attorney for this 
organization expired upon his death.  The appellant has 
submitted no new power of attorney indicating his desire for 
accredited representation in this matter, despite 
notification of his right to do so by the Board in an April 
1999 letter.  Accordingly, although the DAV submitted a 
statement in September 1998 regarding this case, the 
appellant has not officially designated the DAV or any other 
organization or person as his accredited representative.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's service-connected acquired psychiatric disorder to 
his cause of death.

2.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim, that is, 
whether his claim is "plausible."  See 38 U.S.C.A. 
§ 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 78 F.3d 604 
(Fed. Cir. 1996) (Table).  Inasmuch as the appellant's 
contentions involve a question of medical causation, 
competent medical evidence demonstrating that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

The cause of a veteran's death will be considered to have 
been due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(1998).  A service-connected disability will be considered to 
be the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  A service-connected 
disability will be considered a contributory cause of death 
if it contributed substantially or materially to the 
veteran's cause of death, that is, it combined to cause 
death; it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).  Additionally, to meet 
the requirements of a contributory cause, the service-
connected disability must do more than causally share in 
producing death, but rather there must be a causal 
connection.  Id.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the United States Court of Veterans Appeals 
(Court) finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal on this 
issue because the claim is not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.

In the present case, the appellant contends that his father's 
service-connected psychiatric disorder and the medications he 
had to take for his psychiatric disorder caused or aggravated 
his father's cardiac problems.  The death certificate states 
that the veteran's cause of death was cardiac infarction with 
hypertension, arteriosclerosis, and lipidemia being 
contributing factors to the cardiac arrest.  The veteran died 
at home, so there are no treatment records for the time 
immediately surrounding his death, and no autopsy was 
performed.  The medical evidence of record prior to his death 
shows that the veteran's acquired psychiatric disorder did in 
fact increase in severity over the years since his discharge.  
However, medical treatment records in the claims file show no 
treatment for a cardiovascular disorder, only a possible 
seizure disorder in November and December 1992.  The 
appellant submitted a September 1993 statement from the 
veteran's treating psychiatrist which addresses the veteran's 
recent treatment for a potential seizure disorder or 
neurological problem, and the severity of his psychiatric 
disorder, but this statement does not address a cardiac 
condition or relate the veteran's psychiatric disorder to 
such a condition.  In fact, while the claims file contains 
evidence of regular psychiatric treatment, there is no 
medical evidence relating the veteran's psychiatric disorder 
to a cardiac disorder or to his cause of death.

The DAV submitted a September 1998 statement identifying a 
medical treatise which proffers the opinion that persons 
suffering from anxiety disorders are more susceptible to the 
development of cardiac conditions after anxiety symptoms have 
persisted for a number of years.  The medical treatise itself 
was not included in the claims file or attached to the DAV 
statement.  In any case, the opinion in the treatise does not 
indicate that every person suffering from an anxiety disorder 
for a number of years develops cardiac symptoms, but merely 
suggests that such sufferers are more susceptible to cardiac 
complications.  Moreover, the statement itself is not of 
record, and does not directly relate the veteran's 
psychiatric disorder, most frequently diagnosed as 
schizophrenia, to the cardiac infarction that caused his 
death.  Accordingly, the record does not contain a statement 
from a doctor, or other medical evidence, relating the 
veteran's severe schizophrenia to his cause of death.  As 
noted above, competent medical evidence demonstrating that 
the claim is "plausible" or "possible" is required to 
establish the appellant's claim as well grounded.  

While the Board acknowledges that the appellant believes that 
the veteran's death was brought on, in part, by his service-
connected psychiatric disorder; his opinion is not sufficient 
to establish such a connection.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Moreover, such an opinion is not 
within the province of the Board.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (it is not the function of the Board to 
make medical determinations).  Accordingly, while the Board 
sympathizes with the claimant, the evidence of record is not 
sufficient to present a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death based 
on his service-connected acquired psychiatric disorder.  
Given these conclusions, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

